Exhibit 10.1

 

EXECUTIVE SEVERANCE AGREEMENT

 

THIS EXECUTIVE SEVERANCE AGREEMENT dated as of the last date signed below,
(“Agreement”), by and between HAWAIIAN AIRLINES, INC., a Hawaii corporation (the
“Company”), and                                          (the “Executive”), a
Hawaii resident, (collectively, “the Parties”).  This Agreement supersedes and
replaces in their entirety any and all prior severance agreements by and between
the Parties, including the severance provisions of any offer letter, severance
agreement or employment agreement.  This Agreement does not supersede the
severance provisions of any equity compensation agreements by and between
Executive and the Company, which shall remain in full force and effect.

 

WHEREAS, Executive plays a critical role in the operations of the Company;

 

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Parties agree that the Executive shall receive the
severance benefits set forth below in this Agreement in the event the
Executive’s employment with the Company is terminated under the circumstances
described below.

 

1.             Not an Employment Contract.  The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Executive from terminating his employment.  Executive
understands and acknowledges that he is an employee-at-will and that either he
or the Company may terminate the employment relationship between them at any
time and for any reason.

 

2.             Severance Benefits Upon Termination Without Cause or Voluntary
Termination for Good Reason.  In the event the employment of the Executive is
terminated by the Company for a reason other than for Cause (as defined below)
or by the Executive for Good Reason (as defined below), then the Company shall
provide   to the Executive, as severance: (i) a lump sum payment equal to twelve
(12) months’ base salary, (ii) in lieu of subsidized COBRA or other benefits,
and payable whether or not Executive elects COBRA coverage, twelve (12) months’
continued payments of $3,000 per month, and (iii) a pro-rated annual bonus for
the year of termination.   The pro-rated annual bonus will be equal to the
annual bonus that Executive would have received had Executive remained employed
through the end of the year of employment termination, except that any personal
performance goal will be rated at 1.0 (“Met Expectations”).  In contrast, the
corporate performance score shall be based upon actual corporate achievement
against the annual bonus plan metrics for the year of termination.  The total
annual bonus thereby derived shall be multiplied by a fraction, the numerator of
which is the number of days in the calendar year prior to and including
Executive’s termination date, and the denominator of which is 365.  The
pro-rated annual bonus will be paid out at the same time as annual bonuses are
paid to ongoing executives, but no later than March 15 of the year following the
year in which Executive’s employment terminates.  Executive  agrees that these
severance benefits are subject to Executive signing and not revoking a release
of claims based on the Company’s standard form separation agreement and release
(the “Release”), the lapse of any statutory period for revoking the Release, and
such Release becoming effective in accordance with its terms within twenty-eight
(28) days following Employee’s Termination Date.  The severance payments will
begin to be made, in full arrears, by the Company on the twenty-ninth (29th) day
following the

 

1

--------------------------------------------------------------------------------


 

Termination Date, or such later date as is required to avoid the imposition of
additional taxes under Internal Revenue Code Section 409A, as specified in
Section 6.  For the avoidance of doubt, a termination due to Executive’s death
or disability does not trigger the payment of severance benefits hereunder.  All
payments provided hereunder are subject to required tax withholding.

 

3.             Sole Remedy.  The payment to the Executive of the amounts payable
under Section 2 shall constitute the sole remedy of the Executive in the event
of a termination of the Executive’s employment by the Company that results in
payment of benefits under Section 2.

 

4.             Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

 

4.1          Cause.  “Cause” shall mean a good faith finding by the Company of
any of the following: (a) repeated neglect by Executive of his employment
duties, Executive’s repeated material lack of diligence and attention in
performing his employment duties, or Executive’s repeated failure to implement
or adhere to Company policies; (b) conduct of a criminal nature that may have an
adverse impact on the Company’s reputation in the community; (c) fraudulent
conduct in connection with the business affairs of the Company, regardless of
whether said conduct is designed to defraud the Company or others; (d) conduct
at any time or place which is detrimental to the Company’s reputation and/or
goodwill among its customers and/or the community; (e) conduct in violation of
the Company’s and/or its parent company’s corporate compliance rules, practices,
procedures and ethical guidelines; (f) material violation of the Company’s House
Rules, a copy of which has been provided to Executive by the Company.

 

4.2          Good Reason.  “Good Reason” shall mean Executive’s termination of
employment following the expiration of any cure period (discussed below)
following the occurrence, without Executive’s express written consent, of one or
more of the following:

 

(a)            a material reduction by the Company in Executive’s annual total
target cash compensation (other than pursuant to a reduction applying generally
to employees of the same corporate rank); or

 

(b)            Executive’s relocation to principal offices that are either
(i) not located on Oahu, Hawaii, or (ii) not within 40 miles of Honolulu,
Hawaii.

 

Executive may not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.

 

5.             Termination Date.  “Termination Date” shall mean the Executive’s
last day on the payroll of the Company.

 

6.             Section 409A.

 

6.1          General.  This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Section 409A of the
Internal Revenue Code and the Department of Treasury Regulations and other
guidance promulgated thereunder.  It is the intent of this Agreement to comply
with the requirements of Section 409A so that none of the severance payments and
benefits to be

 

2

--------------------------------------------------------------------------------


 

provided under this Agreement will be subject to the additional tax imposed
under Section 409A, and any ambiguities in this Agreement will be interpreted to
so comply.  The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition under Section 409A prior to actual payment to
Employee.

 

6.2          Specified Employee Delay.  Notwithstanding any provision to the
contrary in this Agreement, if (a) Executive is a “specified employee” within
the meaning of Section 409A on the date upon which the severance payment under
this Agreement would otherwise be made and (b) the severance payment would
otherwise subject Executive to any tax, interest or penalty imposed under
Section 409A, then the severance payment that would otherwise be paid during the
first six months after Executive’s separation from service within the meaning of
Section 409A shall be accumulated and shall be paid on the earlier of (1) the
first day which is at least six (6) months after Executive’s separation from
service within the meaning of Section 409A or (2) the date of Executive’s death
(as applicable, the “Specified Employee Payment Date”).

 

6.3          Separation from Service.  Notwithstanding anything to the contrary
in this Agreement, no severance payment under this Agreement will be considered
due or payable until and unless Executive has a “separation from service” within
the meaning of Section 409A.  Notwithstanding anything herein to the contrary,
if Executive dies following his “separation from service” but prior to the six
(6) month anniversary of the date of his “separation from service,” then any
severance payment delayed in accordance with this Section will be payable in a
lump sum as soon as administratively practicable after the date of Executive’s
death, but not later than ninety (90) days after the date of Executive’s death.

 

7.             Miscellaneous.

 

7.1          Notices.  Any notices delivered under this Agreement shall be
deemed duly delivered four (4) business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or one business day
after it is sent for next-business day delivery via a reputable nationwide
overnight courier service, in each case to the address of the recipient set
forth in the introductory paragraph hereto.  Either party may change the address
to which notices are to be delivered by giving notice of such change to the
other party.  All notices to the Company shall also be addressed to the
attention of the President of the Company.

 

7.2          Pronouns.  Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.

 

7.3          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement,
including the severance provisions of any offer letter, severance agreement or
employment agreement.  This Agreement does not supersede the severance
provisions of any equity compensation agreements by and between Executive and
the Company, which shall remain in full force and effect.  It does not, however,
modify any other standard benefits to which Executive is entitled under Company
policies.

 

3

--------------------------------------------------------------------------------


 

7.4          Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.

 

7.5          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Hawaii.  Any action, suit or other
legal arising under or relating to any provision of this Agreement shall be
commenced only in a court of the State of Hawaii (or, if appropriate, a federal
court located within the State of Hawaii), and the Company and the Executive
each consents to the jurisdiction of such a court.  The Company and the
Executive each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.

 

7.6          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Executive are personal and shall not be assigned by him
or her.

 

7.7          Waivers.  No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

 

7.8          Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

7.9          Severability.  In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

By:

 

 

 

Mark B. Dunkerley

 

 

Its President

 

“Company”

 

 

 

Date:                                , 2012

 

 

 

 

 

 

 

[Name and Title]

 

 

 

“Executive”

 

 

 

Date:                                , 2012

 

--------------------------------------------------------------------------------